              Case 1:19-cv-02020 Document 1 Filed 07/08/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 U.S. RIGHT TO KNOW,
    c/o Public Citizen
    1600 20th Street NW
    Washington, DC 20009,

    Plaintiff,                                      Civil Action No. 1:19-cv-2020

    v.

 UNITED STATES DEPARTMENT OF
 STATE,
   The Executive Office
   Office of the Legal Adviser
   Suite 5.600
   600 19th Street NW
   Washington, DC 20522,

    Defendant.


              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

         1.      This action is brought under the Freedom of Information Act (FOIA), 5 U.S.C.

§ 552, to compel the United States Department of State to produce records responsive to two long-

outstanding FOIA requests for emails, correspondence, or diplomatic cables mentioning the term

“glyphosate.”

                                 JURISDICTION AND VENUE

         2.      This Court has jurisdiction under 28 U.S.C. § 1331 and 5 U.S.C. § 552(a)(4)(B).

Venue is proper under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e).

                                            PARTIES

         3.      Plaintiff U.S. Right to Know is a nonprofit organization that works to advance

transparency and accountability in the nation’s food system by investigating matters important to



                                                1
              Case 1:19-cv-02020 Document 1 Filed 07/08/19 Page 2 of 4



public health that are often hidden from public scrutiny. The organization shares its findings with

news outlets and through its own published reports.

        4.      Defendant State Department is an agency of the federal government of the United

States and has possession of and control over the records that plaintiff seeks.

                                   STATEMENT OF FACTS

        December 14, 2017 FOIA Request

        5.      On December 14, 2017, plaintiff submitted a FOIA request to the State Department

seeking any emails, correspondence, or diplomatic cables to or from State Department employees

in Europe mentioning the term “glyphosate.” The request covered the period from January 1, 2017,

to the date of the request.

        6.      In this FOIA request, plaintiff sought a waiver of all fees under 5 U.S.C.

§ 552(a)(4)(A)(iii).

        7.      On December 14, 2017, the State Department sent an email to plaintiff confirming

receipt of plaintiff’s FOIA request.

        8.      More than 20 working days have passed since plaintiff submitted its December 14,

2017 FOIA request, and the State Department has neither made a final determination nor produced

any records in response to the request.

        January 12, 2018 FOIA Request

        9.      On January 12, 2018, plaintiff submitted a second FOIA request to the State

Department seeking any emails, correspondence, or diplomatic cables to or from State Department

employees in Europe mentioning the term “glyphosate.” The request specifically requested a

search of communications to and from: (1) the State Department Office of Agricultural Policy; (2)

the Under Secretary for Economic Growth, Energy and the Environment, or their staff; (3) the



                                                 2
              Case 1:19-cv-02020 Document 1 Filed 07/08/19 Page 3 of 4



Bureau of Economic and Business Affairs; and (4) U.S. Embassies in the following countries:

France, Germany, Italy, Austria, United Kingdom, Czech Republic, Denmark, Estonia, Ireland,

Spain, the Netherlands, and Slovenia. The request covered the period from January 1, 2017, to the

date of the request.

       10.     In this FOIA request, plaintiff sought a waiver of all fees under 5 U.S.C.

§ 552(a)(4)(A)(iii).

       11.     On January 12, 2018, the State Department sent an email to plaintiff confirming

receipt of plaintiff’s FOIA request.

       12.     More than 20 working days have passed since plaintiff submitted its January 12,

2018 FOIA request, and the State Department has neither made a final determination nor produced

any records in response to the request.

                                  FIRST CAUSE OF ACTION

       13.     Plaintiff has exhausted all administrative remedies with respect to its December 14,

2017 FOIA request for records.

       14.     Plaintiff has a statutory right under FOIA, 5 U.S.C. § 552(a)(3)(A), to the records

it requested, and there is no legal basis for the State Department’s failure to disclose them.

                                 SECOND CAUSE OF ACTION

       15.     Plaintiff has exhausted all administrative remedies with respect to its January 12,

2018 FOIA request for records.

       16.     Plaintiff has a statutory right under FOIA, 5 U.S.C. § 552(a)(3)(A), to the records

it requested, and there is no legal basis for the State Department’s failure to disclose them.

                                       PRAYER FOR RELIEF

WHEREFORE, plaintiff requests that this Court:



                                                  3
               Case 1:19-cv-02020 Document 1 Filed 07/08/19 Page 4 of 4




       (1) Declare that the State Department’s withholding of the requested records is unlawful;

       (2) Order the State Department to make the requested records available to plaintiff at no

cost and without delay;

       (3) Award plaintiff its costs and reasonable attorneys’ fees pursuant to 5 U.S.C.

§ 552(a)(4)(E); and

       (4) Grant such other and further relief as this Court may deem just and proper.


July 8, 2019                                        Respectfully submitted,

                                                    /s/ Nandan M. Joshi
                                                    Nandan M. Joshi (DC Bar No. 456750)
                                                    Patrick D. Llewelyn (DC Bar No. 1033296)
                                                    Public Citizen Litigation Group
                                                    1600 20th Street NW
                                                    Washington, DC 20009
                                                    (202) 588-1000

                                                    Counsel for Plaintiff
                                                    U.S. Right to Know




                                                4
